The opinion of the court was delivered by
Sergeant, J.
It is unimportant whether the soil of the alley passed to the plaintiff by his deeds. It is sufficient if he obtained a right to the use of the alley. His deed conveys to him the lot, describing it, together with all and singular, the streets, alleys, ways, watercourses, &c. in the usual manner. This would carry the right to the use of the alley, though not particularly described, if it were laid out for the accommodation of this lot as well as others, and if Jaquett retained the right to convey it to the plaintiff. That it was laid out for the accommodation of the estate by the plan of partition, and that the plaintiff’s lot was apart of the estate, is admitted, and so stated in the case. That Jaquett had never precluded himself from granting it by any prior conveyance to others is clear from the deeds, under which the defendant, and others situated like him, claim; for they obtained from Jaquett merely a right to the common use and privilege of the alley; not restricted to them alone, but generally. This must be construed as a gift to them of the right conformably to the plan of partition; according to which the plaintiff’s lot needed the accommodation of this alley for many purposes that might be suggested, and it therefore passed by the sweeping clause in the deed to the plaintiff. This case is very loosely and imperfectly stated; and a portion of the argument for the plaintiff in error is founded 'on deeds not meútioned in it. It seems to us that there was no error in the court below in giving judgment for the plaintiff.
Judgment affirmed.